Citation Nr: 0023019	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-44 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 1994, the veteran appointed the Disabled American 
Veterans to represent him before the Board in this matter.  

The veteran failed on more than one occasion to report for a 
personal hearing scheduled on his behalf.  

Effective March 1, 1999, the United States Court of Appeals 
changed its name to the United States Court of Appeals for 
Veteran Claims (hereinafter "the Court).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded.  

2.  The veteran engaged in combat with the enemy during his 
tour of duty.

3.  A diagnosis of post-traumatic stress disorder has been 
rendered in the veteran's case.  

4.  The veteran's post-traumatic stress disorder was incurred 
as a result of his combat experience in Vietnam during 
military service.  


CONCLUSION OF LAW

The veteran's post-traumatic stress disorder was incurred in 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that on an enlistment 
examination in November 1968, the veteran was clinically 
evaluated as normal for psychiatric purposes.  

There is a health record dated on "April 15, 1968," showing 
that the veteran was on the USS Mount McKinley FPO, San 
Francisco, California at that time.  On November 18, 1968, 
the veteran was seen at the Naval Training Center, in San 
Diego, California.  

An August 24, 1970 psychiatric record reveals that the 
veteran was seen for complaints of headaches and worry.  The 
provisional diagnosis was passive-aggressive personality.  
The corresponding medical report indicates that the veteran 
was a 25 year old Seaman Apprentice referred from the Brig at 
the Naval Air Station, at his own request, due to nervousness 
and headaches for three months duration.  It was noted that 
approximately one month prior, the veteran was apprehended by 
the FBI in Louisiana after 211 days of Unauthorized Absence 
(UA).  It was noted that during his 23 months of active duty 
thus far he had been to Mast twice, once for direct refusal 
to obey an order and once for being UA for a short period of 
time.  He was currently awaiting Court Martial for the 
present UA offense.  

The examiner noted that the Commands at which the veteran had 
served had not been pleased with his work.  He had been 
described as an incessant complainer, as a disgruntled 
sailor, as one who had a chip on his shoulder, and as one 
who's attitude changed more often than the weather.  Even 
there at the brig he had had some disciplinary problems for 
failure to observe regulations.  The examiner stated that the 
veteran felt that he was perfectly within his rights to 
ignore the Navy regulations if they did not meet his fancy 
but for every infraction he seemed to have what appeared to 
be a good excuse.  The veteran reportedly stated that the 
reason for his most recent Unauthorized Absence was so that 
he could make enough money at an oil rig in Louisiana to 
render financial assistance at home.  The veteran stated that 
during the past three months he had recurrent sagittal 
headaches that radiated behind his eyes, and were accompanied 
by dizziness when he arose.  He complained of imperfections 
in his memory, episodic hand shaking and fast heartbeat.  The 
examiner wrote that, nevertheless, the veteran seemed to be 
able to adequately function during the day and to socialize 
in the evening.  The examiner reported the veteran's past 
history, including his feelings towards his current wife from 
whom he was in the process of being divorced after one year 
of marriage.  

Mental Status examination revealed that the veteran was 
strikingly neat considering he was from the brig and almost 
continuously moved his right foot in a small dance during the 
interview.  He was quiet and respectful and was clean and 
pleasant.  His speech was provincial and suggested a limited 
education.  Intelligence seemed to be normal or slightly 
below.  The examiner stated that the veteran's feelings about 
being the victim of others were not of a delusional nature.  
Emotional reaction seemed to be quite appropriate during the 
interview.  He was oriented times three and memory, attention 
and concentration seemed to be normal, in spite of the fact 
that he said his memory was not good.  There was no evidence 
of obsessive, or compulsive traits of behavior.  Reasoning 
and judgment seemed essentially normal.  The examiner stated 
that the veteran had utterly no insight into his problem, in 
fact the veteran saw no inconsistency in conducting his life 
without regard to contractual obligation.  The examiner 
stated that at the same time however the veteran was very 
proud of the fact that he would never be guilty of financial 
irresponsibility.  With a rather remarkable indifference he 
went on to describe symptomatology relating to insomnia 
characterized by his inability to fall asleep and inability 
to stay asleep, failing appetite and ineffectiveness of 
medication being prescribed by a physician.  It was noted 
that the MMPI test was administered and was extremely 
remarkable in that all parameters were raised except those 
having to do with his maleness.  The height of the elevation 
of those was most remarkable and was inconsistent with the 
serious psychiatric disease although it was pretty obvious 
that was the impression he wished to give.  The MMPI 
suggested that he was an egocentric manipulator although the 
interview did not suggest that was true to the degree that 
the test did.  There was no evidence of neurosis or 
psychosis.  

The diagnosis was passive-aggressive personality.  In the 
recommendation section, it was noted that no treatment was 
indicated at that time.  The predictable behavior pattern 
that the veteran had exhibited in the past and which could be 
expected in the future raised very serious questions as to 
his value to the Naval service.  It was recommended that the 
veteran be discharged by reason of Unsuitability, and that 
the same be seriously considered if the court case pending 
did not solve the problem.  

On October 16, 1970, the veteran underwent a neuropsychiatric 
screening report.  At that time, the veteran complained of 
headaches, insomnia, nightmares and marked feelings of 
depression high presensitivity and marked feeling of 
inadequacy.  It was noted that it was apparent to the 
examiner that the veteran's relatively poor record to date, 
his low intelligence, his lack of service motivation and 
along with his preoccupation over family conditions qualified 
him for an unsuitability discharge.  There were no signs of 
psychosis or neurosis.  The impression was passive-aggressive 
personality, severe with borderline intelligence.  It was 
recommended that there be administrative separation by reason 
of unsuitability.  Service separation examination on December 
21 1970 revealed that that the veteran had a severe passive 
aggressive personality.  

Service records consist of the veteran's DD Form 214 and his 
201 personnel file.  Those sources reveal that the veteran 
had Foreign and/or Sea Service for 10 months and 10 days.  He 
received the National Defense Service Medal, Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal (with device).  
No military specialty was listed on the DD Form 214.  

An Abstract of Service and Medical History reveals that the 
veteran had duty on the USS Mount McKinley from February 13, 
1969 to (?)(to possibly sometime in March 1969-the records 
are unclear).  What is shown is that he was assigned to the 
USS Mount McKinley in March 1969 and the subsequent months.  
From November 30, 1969, to January 15, 1970, he was assigned 
to the USS Weiss.  It is well documented that from December 
29, 1969 until July 28, 1970, the veteran was on unauthorized 
absence from his last reported duty station aboard the USS 
Weiss.  He was discharged from duty in December 1970 after 
being confined for the unauthorized absence.  The veteran was 
discharged under honorable conditions.  

Social Security Administration records, and a labor relations 
records are included with the claims file, but are not 
discussed here since they do not pertain to post-traumatic 
stress disorder.  

On his May 1992 VA Application for Compensation and Pension, 
the veteran wrote "feel like killing people" as one of his 
symptoms, along with sleeplessness, "craziness", and 
overall post-traumatic stress disorder.  

In a September 1992 rating decision, service connection for 
post traumatic stress disorder was denied as not shown by the 
available evidence from service or subsequently.  The RO 
determined that the personality disorder diagnosed in service 
was not a disability for which service connection could be 
established.  In November 1992, the veteran was notified of 
the RO's decision.  He filed a notice of disagreement, the RO 
issued a statement of the case, and in May 1993, the veteran 
submitted his substantive appeal and perfected this appeal.  

VA outpatient treatment records reveal that the veteran was 
seen for counseling in the mental health clinic and for 
evaluations for the anger management group.  Several 
diagnoses of post-traumatic stress disorder are noted in the 
treatment records; including September 1992, November 1992, 
and December 1992 notations.  

On October 21, 1992, the veteran underwent a private 
psychiatric evaluation by Dr. MM, a medical doctor.  In 
December 1992, Dr. MM wrote a letter to the veteran's 
attorney, and noted that he had delayed writing the report 
until after the veteran's attorney had obtained a complete 
file of the veteran's medical records for DR. MM to review.  
Dr. MM was a Diplomate American Board of Psychiatry and 
Neurology.  Dr. MM stated that the veteran had suffered a 
work related injury in October 1989, wherein he underwent 
herniated disk surgery.  DR. MM described the veteran's pain 
associated therein, and other physical complaints indicated 
by the veteran.  

In pertinent part, the physician noted that the veteran had 
significant complaints of psychologic distress, and that his 
extremely high scores were headed by pervasive feelings of 
anger, numerous somatic complaints, difficulty focusing his 
attention, and symptoms of marked depression and anxiety.  
The veteran also heard voices calling him or asking him 
questions.  It was noted that he saw VA psychiatrist and that 
he took the medication Prozac.  The veteran admitted to 
drinking heavily and using marijuana.  The veteran admitted 
to striking his girlfriend and son, and that he intimidated 
his dogs by his temper.  He lacked energy and enthusiasm.  
The veteran complained of discrimination in his course of 
employment.  

The physician noted that the veteran was fully alert and 
oriented; that thinking was generally well organized and free 
of any formal thought disorder; and that there was no 
evidence for hallucinations or delusions detected during the 
session.  Concentration was moderately impaired, but he was 
able to respond specifically to direct questions and to 
adhere to a train of thought.  However, any attempt to get 
him to describe emotions resulted in his changing the topic.  
The physician stated that the veteran was obviously 
uncomfortable or unable to express emotions.  Instead, there 
was a definite focus on his bodily symptoms.  On one occasion 
during the session, he became tearful when talking about the 
futility of his situation and his desperation.  It was noted 
that the veteran expressed shame over how he had treated 
people he loved.  His affect was congruent with his thought 
content which reflected a sense of demoralization with 
feelings of worthlessness, hopelessness, and helplessness.  
Intelligence appeared to be average or low average range.  
Insight was partial, the veteran not being adept in 
identifying feelings.  Judgment was affected by the depth of 
his depression.  

The physician stated that the veteran suffered from at least 
two Axis I conditions:  Major Depression and Somatoform Pain 
Disorder.  The physician stated that it was apparent that the 
veteran had had psychiatric problems for many years.  The 
physician concluded with a paragraph regarding the veteran's 
chronic pain, and the method of treatment available.  

In January 1993, the veteran underwent a VA psychological 
pre-screening for post-traumatic stress disorder.  At that 
time the veteran complained of irritability, nightmares, 
intrusive thoughts, sleep disturbance, hypervigilence and 
depression.  He described his worst trauma while serving in 
Vietnam in the Navy, as severe and sustained racial 
discrimination.  The veteran said that the Navy was 
controlled by white men, and that he was refused a requested 
transfer.  He eventually went AWOL and was apprehended and 
served time in prison for that offense.  In addition to the 
racial discrimination, the veteran described two additional 
traumas.  A "buddy" of his committed suicide by "jumping 
overboard."  While in the National Guard, a friend of his 
"snapped and started shooting at people and then put a 
barrel in his mouth and killed himself."  He felt guilty 
about the latter incident because the person had confided in 
him.  The examiner concluded the interview by noting that the 
veteran presented symptoms of post-traumatic stress disorder, 
and that although he appeared to meet the diagnostic criteria 
for post traumatic stress disorder, he also appeared to have 
a substance abuse disorder in the form of alcohol and 
marijuana abuse.  It was noted that the veteran also had 
chronic pain syndrome.  It was recommended that the veteran 
participate in a substance abuse program prior to being 
considered for post-traumatic stress disorder treatment.  A 
diagnosis of post-traumatic stress disorder was again noted 
in treatment records dated in March 1993, and beyond.  

In an April 1993 statement, the veteran indicated that on 
February 8, 1969, he flew from Swoki to DaNang aboard a C-134 
Cargo Plane full of chemical drums that leaked for 16 hours.  
He indicated that he operated with the 3rd Marine Division 
just off-shore from Saigon as a support unit.  He also served 
with the Navy patrol boats.  He noted that the USS McKinley 
operated with the 1st Logistical Command.  He indicated that 
he worked with the Navy River Patrol picking up bodies of 
pilots who had been shot down from the river.  He 
participated in Operation Ranch Hand, where they would spray 
the Saigon Jungle so Army Special Forces could find the Viet 
Cong along the River Front.  The veteran's complaints 
referable in this letter dealt with physical weakness and 
disease.  The veteran attached a map of Vietnam.  

In August 1993, the veteran was seen at VA for screening for 
an anger management course.  The situations causing him anger 
were physical pain and financial stressors.  Additionally, 
the veteran reported combat trauma in Vietnam, and that he 
saw three friends killed.  The assessment included post-
traumatic stress disorder, chronic illness, and anger 
problems.  He was accepted into the anger management program.  

In a January 1994 rating decision, service connection for 
post-traumatic stress disorder continued to be denied.  The 
RO's reason for denial was that the diagnoses of post-
traumatic stress disorder were based on the veteran's medical 
history, and that the veteran had yet to provide a verifiable 
stressor to substantiate his claim.  

Other VA treatment records, dated from 1993 to 1995, were 
submitted for the record.  Those records primarily show 
treatment for the veteran's physical pain, and therein it was 
noted several times that the veteran had post-traumatic 
stress disorder.  

In a December 1995 handwritten note, a VA physician, Dr. TR, 
purportedly wrote that the veteran had "severe post-
traumatic stress disorder," and that the veteran exhibited 
social isolation, had intrusive flashbacks of combat trauma, 
and had a short temper with trouble sleeping.  This document 
is a photocopy and the VA letterhead it is written on is also 
a photocopy.  A handwritten address for the physician was 
provided.  

In an April 1996 rating decision, service connection for post 
traumatic stress disorder remained denied because the 
evidence available for review did not establish that a 
stressful experience sufficient to cause post-traumatic 
stress disorder actually occurred.  

On June 25, 1996, the veteran's private physician, Dr. RH, 
wrote a letter to the Chief of the VAMC.  Dr. RH noted that 
an independent medical examination on the veteran who was 
making applications for service-connected benefits.  The 
physician enclosed the diagnoses section of the report. The 
Axis 1 diagnosis was post-traumatic stress disorder, and 
several physical disorders were noted under Axis 3.  Under 
Axis 4, the severity of the psychological stressors was 
"severe."  The global assessment of functioning was 45, 
serious symptoms.  The prognosis was extremely poor.  These 
diagnoses are repeated below in another correspondence from 
Dr. RH. 

On September 23, 1996, the veteran wrote a letter wherein he 
complained of his perception of racism at VA, and the 
problems he had with his claims at VA.  He indicated that his 
mental condition kept him "ANGRY, DEPRESSED...want to kill 
people...stay to myself."  

On November 19, 1996, the veteran underwent a psychiatric 
evaluation with the private physician Dr. RH.  Dr. RH listed 
that he had M.D., M.A. and F.A.P.A. degrees.  Dr. RH, noted 
that the source of information came from the veteran, and 
that veteran's chief complaint was posttraumatic stress 
disorder.  The veteran reported that he had been told that he 
suffered from post-traumatic stress disorder by a 
psychiatrist at the VA; that he applied for service connected 
benefits and he had been denied several times; and that he 
came to the evaluation to get an independent second opinion.  

The physician reported a history that the veteran was in 
Vietnam for ten months as a supply officer while in the Navy.  
Once, while flying into DaNang, the airstrip was hit by enemy 
fire but the plane he was in was able to land safely.  On 
another occasion, the veteran was under direct enemy fire and 
a close friend was killed.  The veteran had to collect his 
friend's body.  He was "scared to death" the entire time he 
was in Vietnam.  While he was in Vietnam, Martin Luther King 
was killed and there were many racial incidents, including 
one where his best friend was killed.  Following one of the 
racial incidents, the veteran was Court Marshaled and he was 
put in the brig.  He was taken out of the brig at various 
times to load planes and helicopters.  His total time in 
confinement was about a year.  

The physician reported that the veteran had been married 
while in the Navy and he was divorced when he got out of 
service.  At that time he was "crazy:"  drinking, and 
smoking marijuana.  He remarried ten months later.  His wife 
gave birth to a congenitally deformed and mentally retarded 
child.  It was reported that the veteran had been exposed to 
Agent Orange while he was in the service.  The child 
eventually died after many surgeries.  The physician noted 
that the veteran tried working at different jobs but he could 
not function because he was constantly reminded of what 
happened in Vietnam.  He consulted the Veteran's 
Administration and was given various medications which did 
not help.  In 1989, he became totally unable to work because 
of his nervous condition and pains in both hands.  

The physician noted that the veteran did not sleep at night.  
He still had the sensation of the smell of fresh blood of 
people killed while he was in Vietnam.  He had frequent 
nightmares of his time in Vietnam.  He had tried drinking to 
numb his mind but it did not work.  He had flashbacks of his 
time in Vietnam if he saw an automobile accident or other 
violence on television.  It was noted that the veteran had 
gone through the post traumatic stress disorder program at 
the Veteran's Administration but that he found the program 
was too stressful especially when the other veteran's talked 
about their experiences.  At those times, he had to leave the 
group therapy because of vivid memories of his time in 
Vietnam.  The veteran presently supported himself on Social 
Security disability.  

Mental status examination revealed that the veteran was 
casually and appropriately dressed male who appeared to be 
older than his stated age.  He appeared to be in good 
physical health and was comfortable in the interview.  There 
were no facial tics or abnormalities of motor activity.  
There was no evidence of mannerisms, repeated stereotypical 
movements, or echopraxia.  He was cooperative, attentive and 
interested in the proceedings.  The physician reported that 
the veteran's speech was normal in rate and volume, and that 
it flowed in a fairly smooth manner without evidence of 
hesitation, stammering, stuttering or blocking.  His speech 
was logical, coherent, concise and relevant.  There was no 
evidence of circumstantiality (including unnecessary detail) 
or tangentially (never responding directly to a question).  

Regarding emotional reaction and mood, the physician stated 
that the veteran's overall feeling tone was one of moderate 
depression.  His range of mood during the interview was 
appropriate to the material under dissuasion.  Regarding 
perception, the physician noted that the veteran was 
extremely uncomfortable in social situations and he had no 
feeling of trust in other individuals.  There was no evidence 
of visual or auditory hallucinations.  He was able to test 
reality without any disorders of perceptions.

Regarding thought content, there was no evidence of flight of 
ideas or loose associations.  Answers given were relevant to 
what was asked.  There was no evidence of delusion, ideas of 
reference, somatic delusions or delusions of grandeur.  There 
was no evidence of phobias.  Regarding abstract thinking, he 
was able to abstract proverbs without difficulty.  Those 
proverbs were not personalized or not bizarre but were good 
interpretations.  The examiner described the veteran's level 
of consciousness as being able to attend, concentrate and 
respond appropriately to the overall interview.  There was no 
clouding of consciousness.  The veteran's orientation was 
described as being oriented to time, place and person.  
Recent and remote memory were intact.  Retention and recall 
were unimpaired.  The physician noted that the veteran was 
judged to be of average intelligence and his fund of 
information was adequate.  He was able to read and write in 
English.  His judgment was not impaired.  He had good insight 
into his problem and the need for appropriate treatment.  He 
was judged to be a fair and reliable historian.  

The diagnoses were:  Axis 1:  Mental Disorders-Posttraumatic 
stress disorder; Axis 2:  Personality traits, none diagnosed; 
...Axis 4:  Severity of Psychosocial Stressors, (5) severe; 
Axis 5:  Global Assessment of Functioning, GAF:  45 serious 
symptoms.  Prognosis, extremely poor.  In the section for 
treatment plan, the examiner wrote:  

1.  (The veteran) should be in a PTSD program.
2.  Antianxiety agents may offer some relief but his 
symptoms are chronic and are unlikely to change.  It is 
my professional medical opinion that his PTSD symptoms 
are directly related to his time of service in Vietnam.  
3.  This is a very disabled individual who need(s) 
ongoing and consistent care.
4.  There is strong evidence that (the veteran) was 
exposed to Agent Orange.  He is on the Agent Orange 
Registry according to a letter he received from the 
Department of Veteran's affairs....He has the suggestion 
of a peripheral neuropathy, prostate cancer and his wife 
gave birth to a congenitally deformed child.  
5.  There is strong clinical evidence that (the veteran) 
has posttraumatic stress disorder.  He has nightmares 
and flashbacks.  He has tried drinking to numb intrusive 
thoughts.  He has had severe problems in terms of being 
unable to maintain a marital relationship.  
6.  It is my professional medical opinion that (the 
veteran) suffers from posttraumatic stress disorder and 
exposure to Agent Orange.  From a psychiatric point of 
view, I support his application for a service-connected 
disability.  

On December 5, 1996, Dr. RH, wrote a letter to the veteran 
regarding the November 19, 1996 examination and Dr. RH's 
support for the veteran's claim for post-traumatic stress 
disorder.  Therein Dr. RH told the veteran that the veteran 
should keep filing protests if he was not awarded a service 
connected disability, and he urged the veteran to attend the 
post traumatic stress disorder program at VA and to remain 
sober.  

In a March 1997 rating decision, the RO continued to deny 
service connection for post-traumatic stress disorder 
because, although post-traumatic stress disorder had been 
diagnosed, that diagnosis was made after an industrial back 
injury in 1989 which ended the veteran's working career; and 
because the in-service stressors which he had claimed were 
not subject to substantiation.  

However, in April 1997, the RO wrote a letter to the veteran 
and indicated that his claim for post-traumatic stress 
disorder had not been entirely developed; and that further 
research into the veteran's military service was necessary. 

In a May 1997 letter, the veteran indicated that the VA had 
all of the information necessary for his claim for post-
traumatic stress disorder.  He reiterated the racism he 
experienced in service, and stated that he had given VA all 
of the military information that he had.  

On January 7, 1998, the RO wrote a letter to the United 
States Services Center for Research of Unit Records 
(USASCRUR).  The RO identified the veteran, his military 
number, his unit assignment to USS Weiss LPR-135, and dates 
of service in Vietnam with the Navy from November 11, 1968 to 
December 23, 1970.  The incident or stressors proposed for 
research were:

While serving in ten months in Vietnam with the US Navy 
from November 13, 1968 to December 23, 1970, the veteran 
claims that while flying into DaNang, the airstrip was 
hit by enemy fire, but the plane he was in was able to 
land safely.  On another occasion, he was under direct 
enemy fire and a close friend was killed.  The veteran 
stated he had to collect his friend's body.  Following 
racial incidents after Martin Luther King was killed, 
the veteran was Court Marshaled, but was taken out of 
the brig at various time to load planes and helicopters.  

Regarding other persons involved, the RO reported that names 
were unknown.  The RO enclosed the veteran's military 201 
personnel file and his statements.  

In August 1998, the USASCRUR responded to the RO's request 
concerning the veteran's post traumatic stress disorder 
claim.  USASCRUR stated that the RO's correspondence 
indicated that the veteran served in Vietnam from November 
13, 1968 to December 23, 1970.  However, the other 
documentation provided revealed that the veteran completed 
Recruit Training on January 27, 1969 and that he was assigned 
to the USS Mount McKinley during the approximate period of 
March 16, 1969 to January 16, 1970.  They were unable to 
locate the 1969 or 1970 histories for the USS Mount McKinley.  
Therefore, in order to conduct further research concerning 
specific combat incidents and casualties, the veteran would 
have to provide the most specific date possible, type and 
location of the incident, numbers and full names of 
casualties, unit designations, and other units involved.  It 
was further noted that the veteran did not provide the date 
of his arrival at DaNang Air Base, which was being hit by 
enemy fire.  

However, the USASCRUR enclosed an extract from the 
"Chronology of VC/NVA Attack on the Ten Primary USAF 
Operating Bases in RVN, 1961-1973."  The Chronology 
documents attacks at DaNang Air Base during the veteran's 
tour of duty aboard the USS Mount McKinley.  

The Chronology report revealed that DaNang Air Base was 
involved in several Standoff attacks before, during, and 
immediately following the veteran's tour on the USS Mount 
McKinley.  On January 22, 1969, 26 standoff rounds impacted 
on the base.  One casualty was killed in action.  On February 
23, 1969, 11 standoff rounds impacted on the base and 1 
casualty was killed in action and 2 were wounded.  On 
February 25, 1969, 3 standoff rounds impacted on the base, 
and there were no casualties.  On March 21, 1969, 5 standoff 
rounds impacted the base and there were no casualties.  On 
March 24, 1969, 14 standoff rounds impacted the base and 
there was 1 wounded in action.  On April 17, 1969, 2 rounds 
impacted the base and there were no casualties.  On April 20, 
1969, 3 rounds impacted the base, there were no casualties, 
and 1 aircraft was damaged.  On April 24, 1969, 2 rounds 
impacted the base, and there no casualties.  On May 12, 1969, 
3 rounds impacted the base, no casualties were reported and 1 
aircraft was damaged.  On May 14, 1969, 1 round impacted the 
base and there were no casualties.  On May 17, 1969, 2 rounds 
impacted the base, 4 aircraft were damaged and casualties 
included one wounded in action, and one killed in action.  On 
June 7, 1969, 20 rounds impacted the base, 2 aircraft were 
destroyed, 12 aircraft were damaged, 4 casualties were killed 
in action, and 2 were wounded in action.  On August 13, 1969, 
5 rounds impacted the base, and there were no casualties or 
destruction.  On August 22, 1969, 10 rounds were impacted on 
the base, there was one casualty killed in action and 29 
wounded in action.  On September 6, 1969, 8 rounds impacted 
the base and 3 were wounded in action.  On December 11, 1969, 
4 rounds were impacted on the base, there were no casualties, 
and 1 aircraft was damaged.  The remainder of the Chronology 
report shows additional attacks on DaNang during 1970.   

In a September 1998 letter from the RO to the veteran, the RO 
asked for further information from the veteran, as was 
indicated by the USASCRUR.  

In an October 1998 response, the veteran noted that when he 
was incarcerated (in service) his military records were taken 
from him.  As to the date that he arrived in DaNang, the 
veteran said it was approximately February 8, 1969.  He did 
not remember the exact day and time because he "was running 
for his life."  The veteran indicated that their mission was 
classified, and that he had not been given any information 
about the missions.  

In argument made by the veteran's representative in March 
2000, it was indicated that the RO should be asked to do 
further research at the Naval Historical Section of the 
Washington Naval Yard, for logbooks of the USS Mount McKinley 
during the time frame that the veteran was serving on board.  
The representative also asked that the veteran be given a VA 
psychiatric examination.  

As is indicated below, neither further research nor 
examination is required in this matter; as the benefit of the 
doubt resides in the veteran's favor.  


Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

Initially, the Board notes that the requirements for service 
connection for post-traumatic stress disorder under 38 C.F.R. 
§ 3.304(f) were changed effective March 7, 1997.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGCPREC 11-97 (March 25, 1997).

The veteran in this case filed his initial claim for service 
connection for post-traumatic stress disorder in May 1992, 
and perfected his appeal in September 1993.  Thus, given the 
fact that this case is currently pending before the Board, 
and in light of the fact that the regulations regarding 
service connection for post-traumatic stress disorder changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder must be evaluated under both 
the old and new regulations in order to determine which 
version is most favorable to him.  See Karnas v. Derwinski, 
supra.

Under the old regulations, prior to March 7, 1997, the 
requirements for service connection for post-traumatic stress 
disorder under 38 C.F.R. § 3.304(f) included the following:  
(1) medical evidence establishing a clear diagnosis of the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1997).

Evidence to support a post-traumatic stress disorder claim is 
to be evaluated in light of the places, types and 
circumstances of service as evidenced by service records, the 
official history of each organization in which the veteran 
served, the military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a) (West 1991).  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Under the new regulations, effective March 7, 1997, the 
requirements for service connection for post-traumatic stress 
disorder under 38 C.F.R. § 3.304(f) include the following:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(1999).  

Further, if the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  (Authority: 38 U.S.C. 1154(b)).  

The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including post-traumatic stress 
disorder, must conform to the criteria of the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125(1999).  The standard as to whether a stressor is 
sufficient to trigger post-traumatic stress disorder is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old post-traumatic stress 
disorder regulations with the new, it appears that both sets 
of regulations essentially require credible supporting 
evidence that the veteran's claimed in-service stressor 
actually occurred, and that there is a link established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  However, the Board observes 
that the two sets of regulations differ in regards to the 
requirements for establishing a diagnosis of post-traumatic 
stress disorder.  The new criteria appear to impose an 
additional requirement that was not required under the old 
regulations, namely that the medical diagnosis of post-
traumatic stress disorder has to be in accordance with DSM-
IV.  

Therefore, since only a clear diagnosis of post-traumatic 
stress disorder is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
post-traumatic stress disorder which is in accordance with 
DSM-IV, it is the Board's determination that the old 
regulations are more favorable to the veteran and his claim.  
See Cohen, 10 Vet. App. at 139 (holding that a clear 
diagnosis of post-traumatic stress disorder is an unequivocal 
diagnosis of post-traumatic stress disorder, without any 
reference to the DSM).  Accordingly, the old regulations will 
be applied to the veteran's claim for service connection for 
post-traumatic stress disorder.  

Secondly, the Board turns to the threshold question to be 
answered, which is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for post-
traumatic stress disorder is well-grounded; that is, a claim 
which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well-grounded claim, the appeal 
must fail.  A well-grounded claim for service connection for 
post-traumatic stress disorder requires (1) medical evidence 
of a current disability; (2) lay evidence (presumed to be 
credible for these purposes) of an in-service stressor; and 
(3) medical evidence of a nexus between service and the 
current post traumatic stress disorder disability.  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997), and Caluza v. Brown, 
7 Vet. App. 489, 506 (1995)).

The veteran in this case has presented a claim which is 
plausible and capable of substantiation, in addition to 
meeting the wellgroundedness thresholds specifically required 
for post-traumatic stress disorder claims.  That is, VA and 
private treatment records show medical evidence of a current 
post-traumatic stress disorder disability.  There is lay 
evidence of the veteran's in-service stressors, including 
picking up of human remains from the South China Sea, and the 
death of close friends during direct enemy fire.  Private 
medical records dated in 1996 support the requisite medical 
evidence of a nexus between service and the current post 
traumatic stress disorder disability.  

Thirdly, in analyzing the merits of the veteran's claim, the 
Board notes that it has reviewed the evidence of record in 
its entirety and determines that, given the benefit of the 
doubt, the evidence supports the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder.  When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt of resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  

The key negative aspect of this case is that no Command 
history of the voyages made by the USS Mount McKinley during 
the veteran's tour of duty has been included in the record.  
The USASCRUR indicated that they were unable to locate the 
1969 or 1970 history for that ship.  If available, the 
histories could corroborate that the USS Mount McKinley was 
near DaNang during the time period that the veteran was 
aboard and under enemy attack.  Otherwise, as the record 
stands, it is not certain that the USS Mount McKinley was 
near enemy territory and engaged combat support during the 
time in question.  This issue is addressed further, and 
resolved, below.

The positive aspects of this case put the evidence of record 
into relative equipoise, which allows the Board to give the 
veteran the benefit of the doubt.  The record before the 
Board demonstrates that the veteran has clearly been 
diagnosed as having post-traumatic stress disorder, both by 
VA and private physicians.  The veteran's service records 
show decorations from Vietnam.  The veteran's military 
records show that he spent over 10 months in foreign service, 
and that he served aboard the USS Mount McKinley during 
February and March 1969; which coincides with his statement 
that he was under enemy fire in February 1969 when he arrived 
in DaNang.  The veteran alleges that he endured severe racial 
intolerance during service, and that he witnessed the death 
of close buddies.  One he says committed suicide and the 
other, again, he claims was killed during enemy attack when 
he arrived in DaNang.  The veteran also claims that he was 
made to retrieve human remains as a part of his duties while 
aboard the naval ship, and that he was exposed to leaking 
chemicals, probably agent orange, while in service.  While 
the veteran's service medical records show that he had a 
personality disorder, and several military violations, his 
current psychological profile includes symptoms associated 
with post-traumatic stress disorder. 

Examinations conducted by VA and private physicians have 
accepted both combat and non combat stressors as supporting a 
diagnosis of post traumatic stress disorder.  In October 
1992, a private physician indicated that the veteran's pain 
syndrome was primary and there was no diagnosis of post-
traumatic stress disorder.  In January 1993, after the 
veteran described his worst trauma in service as being 
"sustained racial discrimination," a VA examiner diagnosed 
post-traumatic stress disorder; but noted that the veteran 
had a substance abuse disorder for which he needed immediate 
help.  In August 1993, the veteran reported combat related 
stressors, including having friends killed, and VA rendered a 
diagnosis of post-traumatic stress disorder.  A handwritten 
private record in December 1995 purportedly noted that the 
veteran had severe post-traumatic stress disorder based on 
combat.  The Board does not find this to be an authentic 
medical document, since the letterhead was photocopied and 
the original was not included in the file.  In his November 
1996 examination with Dr. RH, the veteran provided the 
noncombat related stressors of racial discrimination as well 
as the combat related stressors of having a friend die under 
enemy fire and having to collect the friend's remains.  Dr. 
RH specifically opined that the veteran's post-traumatic 
stress disorder symptoms were directly related to his time of 
service in Vietnam, and with that opinion, Dr. RH pointed to 
the veteran's nightmares and flashbacks.  At present, the 
veteran complains of the same, and has exhibited much anger 
during his mental health counseling.  

However, "[j]ust because a physician or other health 
professional accepts the veteran's description of [his] 
experiences as credible and diagnosed the veteran as 
suffering from post-traumatic stress disorder does not mean 
the [Board is] required to grant service connection for post-
traumatic stress disorder."  See Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept 
the veteran's uncorroborated account of his experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Therefore, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  If 
the claimed stressor is unrelated to combat - non combat, the 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  In that regard, the Board 
cannot accept as supported by service records and evidence on 
file that the veteran endured racial discrimination which 
caused his current post-traumatic stress disorder, or any 
other non corroborated non-combat stressors.  If there is no 
combat experience, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  It is not sufficient to simply rely on 
service in a combat zone.  See Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).  

However, the Court has also held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1996).

Turning to combat related stressors, the response from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) received in August 1998 with the Chronology of 
VC/NVA Attack on Ten Primary USAF Operating Bases in RVN, 
1961-1973, was helpful, in that it showed that indeed DaNang 
was under attack on February 23, 1969, and that one casualty 
was killed in action, and two were wounded.  This date, and 
the information regarding the attack on February 25, 1969, 
sufficiently coincide with the veteran's account of arriving 
in DaNang in February 1969; albeit that he indicated that he 
arrived on February 8th.  The veteran stipulated that he 
could not remember the exact date of his arrival in DaNang 
because he was running for his life, but that he remembered 
the enemy attack.  The Chronology report also reflects that 
DaNang, as a primary base, came under enemy fire several 
times in 1969 during the veteran's time aboard the USS 
McKinley.  Again, it is not clear that the USS McKinley was 
there during this time, but the Board has accepted the 
veteran's statement that he was under enemy attack during 
this time period, and the records show that DaNang was under 
attack and that the veteran served aboard the USS McKinley 
during this time. 

Based on the veteran's statements as corroborated by service 
department personnel records and service medical records, the 
evidence places the veteran in a combat period, in a combat 
designator, in a combat unit during a time of active combat 
with the enemy.  It is determined that the veteran performed 
recoveries of human remains as a part of his duties aboard 
ship.  See 38 U.S.C.A. § 1154(b).

The Board has taken into consideration the August 1998 
statement from the USASCRUR and the fact that the veteran did 
not provide specific dates of the stressors (although he 
later indicated a date of February 8, 1969 for one stressor), 
full names, or the complete unit designations of all persons 
involved.  However, after a careful review of the service 
department records and the Chronology report provided by 
USASCRUR, aggregated with the veteran's statements, the Board 
resolves any doubt as regards to whether the veteran was in 
combat in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 
5107.  Therefore, in the absence of any evidence to the 
contrary as to the occurrence of comrade injury or having to 
retrieve human remains, his statements as regards the 
stressors are accepted as credible.  For the purposes of this 
decision, the evidence establishes that the veteran engaged 
in combat with the enemy and that certain claimed stressors 
are related to that combat.

Therefore, service connection for post-traumatic stress 
disorder is warranted under the criteria in effect prior to 
March 7, 1997.  The veteran has presented:  (1) medical 
evidence establishing a clear diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996); Cohen, supra.


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

